Title: To James Madison from Thomas Newton, 23 June 1808
From: Newton, Thomas
To: Madison, James



Dr. Sir
Norfolk June 23. 1808

I transmit a note which I have just received from Dr. Fernandes.  It gives information of the arrival at Falmouth of the Osage, having on board as passengers Messrs. Nourse and Lewis.  He does not vouch for the truth of the report, which says, that Mr. Armstrong had left Paris, nor for the declaration of the Emperor that he would have no neutrals.  The Emperor has certainly more judgment than to provoke a rupture with the United States especially as such a step, among other consequences would expose the provinces of Spain to their subjugation.  with sentiments of esteem  and great respect I remain yr. Ob. Sert

Tho Newton

